SOMEB.YILLE, J.
The right of the plaintiff to maintain the present action is admitted to turn on the question as to whether or not the contract of tenancy is void under the influence of the statute of frauds, as “ an agreement which, by its terms, is not to be performed within one year from the making thereof.’’ — Code, 1876, § 2121, subd. 1.
*274The evidence shows that the defendant corporation, the Singer Manufacturing Co., held the premises occupied by it under a written lease from April 15th, 1874, until September 30th, 1877, paying the plaintiff therefor a stipulated monthly rent. Prior to the termination of this lease, a verbal agreement was made between the parties by which the rent was reduced fi'om seventy-five to fifty dollars per month, and providing that the defendant should rent for another year under the terms of the old lease. The defendant executed its several promissory notes for the rent, all of which were paid in due time. Prior to the expiration of the latter term, a similar agreement was entered into for another lease to extend from.October 1, 1878, for the period of one year — the defendant, as before, executing its promissory notes, payable monthly, and making payment of them to the plaintiff as landlord.
The principle is generally settled, and has been many times announced by this court, that where a tenant for years holds over after the expiration of his term, the law, in the absence of evidence to the contrary, will imply an agreement to hold, or continue the new lease for another year, upon the terms and conditions of the old or prior one.—Woffe v. Wolff & Bro., 69 Ala. 549 ; Crommelin v. Thiess & Co., 31 Ala. 412.
This principle would be conclusive of the present case, but for the verbal agreements by which a change was effected in the amount of rent stipulated to be paid for the two last years of the defendant’s occupancy of the plaintiff’s premises. The argument is, that the new contract, although void under the statute of frauds, destroys the implication of the renewal of the original lease, which the law ordinarily raises from an unexplained holding over by the tenant. This is no doubt the rule, where the new contract is essentially different from the old one in its terms and conditions, and the inference is fair that the former is intended to displace the latter.—Horton v. Wollner, 71 Ala. 452; Crommelin v. Thiess & Co., supra.
But there is another rule operating in this case, which entirely excludes it from the influence of the last mentioned principle. If we admit that the defendant held under a void agreement, by which no title of tenancy became vested, being thus regarded as a tenant at will, or by sufferance, after the expiration of the written lease, this relationship between the parties was changed by the payment and acceptance of rent, which is shown to have taken place during the last two years. This was an act in full recognition of the relation of landlord and tenant as it formerly existed, and operated to establish a new tenancy from year to year by vesting eo instanti a term in the defendant as a yearly tenant.—Crommelin v. Thiess & Co., 31 *275Ala. 412, 419, supra ; Taylor’s Land. & Ten. § 56, and cases cited in Note 2; 2 Greenl. Ev. § 306.
In all such cases, where the tenant has been permitted to hold over after the expiration of a prior tenancy, his payment of rent will be referred to the original demise, subject to all the covenants contained in the original lease, so far as they are applicable to the new order or condition of things. — Taylor’s Land. & Ten. §§ 58, 362. Promises of this character are implied by law from the acts of the parties, rather than from any supposed special agreement between them. They do not, therefore, come within the evil of the statute of frauds, and are commonly adjudged to be excepted from its operation. — Yer-bal Agreements (Throop), §§ 95-102.
There are probably other grounds upon which we can justify the conclusion which we have reached, that the contract of tenancy between the plaintiff and defendant is not repugnant to any provision of the statute of frauds, but these we need not consider.—Crawford v. Jones, 54 Ala. 459.
The rulings of the circuit court are free from error, and its judgment is affirmed.